                Case 2:19-cv-02891-CJC-AGR
                      ~
Electron' ity FILED by Superior Court
                                           Document 1-1 Filed 04/15/19 Page 1 of 13 Page ID #:4
          Ity FILED by Superior Court ofof California,
                                        California,    County
                                                    County     of Los
                                                           of Los     Angeles
                                                                   Angeles     on 7/2
                                                                                  03/0
                                                                           on 03/07/2019
                                                                                      019 01;26
                                                                                          01;26PM
                                                                                19BBCV00201          SherriR.R.
                                                                                                PMSherri      Carter,
                                                                                                                Carter, Executive
                                                                                                                      Executive    OrficerfClerk
                                                                                                                                Officer/Clerk     of Court,
                                                                                                                                              of Court, by M.bySoo
                                                                                                                                                                M.
                                                                                19BBCV00201                                                                        ,Deputy Clerk
                                                                                                                                                                           Clerk
                                 Assigned for all purposes to: Burbank
                                 Assigned for all purposes to: Burbank       Courthouse,
                                                                                Courthouse,     Judicial
                                                                                            Judicial      Officer:   William
                                                                                                     Officer: William Stewart Stewart



                RICHARD
                 tTCHARD HOMAN
                             IHOFMANESQ.
                                       ESQ.SEW
                                             SBN110692
                                                   110692
    iI          29219
                 9219 CANWOOD
                        CANWOODST.,  ST.,NO
                                          NO101,
                                              101,
                AGOURA
                 krJOU.RAHILLS,
                             HILLS,CA.
                                    CA. 91301
                                        913U1
            I
                Telephone:
                  * elep.hone: (818)203-5777
                            (818) 203-6777
   3 I
                EMAIL:
                 ;MAIL: HGFiv1AN.R~a_),GMA1
                          HOFMAN.R@GMA1L.COM   C,.COM

                Attorneys
                 ttto>.'neys
                           forfor PlaintiffROGER
                               Plaintiff    ROGER TEMPLE
                                                 TEMPLE


                                   SUPERIOR COURT
                                   SUPE1tIOR COURTOF
                                                   OFTHE
                                                      THE STATE
                                                         STATE OFOF CALIFORNIA
                                                                  CALIFORNIA


                                         IN AND
                                         IN AND FOIt
                                                FOR THE
                                                     THE COLTNTY OFLOS
                                                         COUNTY OF  LOSANGELES
                                                                        ANGELES

  9                                                                                                       a~U0V6D'2 ol
                 .OGER TEMPLE,
                ROGER  TEMPI_,E,                                                     ) Case No.1 19 cg4 C V15 D
                                                                                       Case No.
ID                             Plainxiff,
                               Plaintiff,                                            )
                        vs.
                        vs.                                                          )
                                                                                        COMPLAINT FOR:
                                                                                     ) COMPLAINT        FOR:

12                            MOR'.I'GAGELLC;
                 rATIONSTAR. MORTGAGE
                NATIONSTAR.                 LLC; MR.
                                                 NIR.                               ) 1.  1.        VIOL.A'TION
                                                                                                    VIOLATION OF   BUSINESS&&
                                                                                                                OF BUSINESS
                 OOPER;Q(1ALITYLOAN
                COOPER;QUALITY           SERVICE
                                   LOAN SERVICE                                     )               PROFESSIO:o'S
                                                                                                    PROFESSIONS CODE   §17200
                                                                                                                    CODE §17200
13               ORPORATION
                CORPORATION     AND
                               AND   DVES1-100,
                                    DOES     I-100,                                 )               FT SEQ
                                                                                                    ET SEQ  && RICO;
                                                                                                              RICO;
                     US IV F,
                 `Tc1t~S1VF,                                                        )
                INCL
 14
                                Defendants.
                                Defendants.                                          ), 2.
                                                                                        2.           FRAUD;

                                                                                          3.                     4z,
                                                                                                     NEGLIGE1tCE;c
                                                                                                     IsTGL1GENCEA,
 16
                                                                                          4,         BREACH OFCONTRACT
                                                                                                     BREACH OF CONTRACT


 1.52.
            f
 1V         i

  2:21 I
                                                                                      )
                                                                                      )
  21
  2

                                                 "CEh7PLE ("Plaintiff"),complaining
                                                                         c.omplainkng       Defendants,
                                                                                       thethe
                                                                                    of of               andatid
                                                                                              Defendarits,
  ~~.
  22.
                                          ROGER  TEMPLE ("Plaintiff),
                  ~pI~2ES NOW
                  COMES        Plaintiff,
                          NO V~r Pfaintiff, ROCzER
   23
                  Eachof
                  Each    them,totowit:
                       ofthem,      wit:
   24

    c~. J


      2E,
      26


      27
      27
                                                                                          3,
                                                                                          3. NEGLlGENCE;
                                                                                             NEGLIGENCE; && 4, BRF.ACii OF                  4, BREACH OF
                                           i~ OF
                                              OEBUSINESS  ANDPROFESSIONS
                                                 BUStNESSAND             CODE;
                                                              PROF'ESS]ONS     2. FRAtJD;
                                                                           COIIE; FRAUD;
                                                                                   2,
                   GOMF~INT FOR
                   COMPLAINT FOR1. VIOLATION
                                1.V]OLAT1C1
         '? 8 i
         28                                                                                                                                                Page

                   CONTRACT
                   CONTRACT
             Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 2 of 13 Page ID #:5




     1
     1


     2

  3

  4                                                    IPTTRODUCTION
                                                       INTRODUCTION
 r,                  1.
                     l.     Plaintiff asserts
                            Plaintiff asserts that Defendants
                                                   Defendants are
                                                              are engaged in a criminal
                                                                               criminal enterprise
                                                                  engaged in            enterprise and
                                                                                                   and hay
 6           committed
             committed multiple
                       multiple bad
                                bad acts     their foreelosure
                                    acts in their   foreclosure husiness
                                                                business and
                                                                         and have
                                                                             have engaged
                                                                                  engaged in
                                                                                           in rackett
                                                                                               racketeerin
 7
             invoking RICO
             invoking RICO liability.              informed and believes
                           liability. Plaintiff is inforrned             and therein alleges
                                                                believes and         alleges that
                                                                                             that Defe
                                                                                                  Defendan
 8
             Nationstar changed
             Nationstar changed its name
                                    na.meto
                                          to Mr.
                                             Mr. Cooper
                                                 Cooper in
                                                         in order
                                                            order to
                                                                   to attempt
                                                                      attempt to
                                                                               to evade
                                                                                  evade the
                                                                                        the stench
                                                                                            stench of all
                                                                                                      all of it
 99
             prior criminal misconduet.
                            misconduct. Plaintiff is informed
                                                     informed and belaeves
                                                                  believes that
                                                                           that Defendant
                                                                                Defendant Quality assists thi
                                                                                                          t
10
~o

,1           criminal enterprise
             criminal            with full
                      enterprise with      knowledge and
                                      full knowledge and understanding
                                                         understandingand
                                                                       andpurports
                                                                           purportsto
                                                                                    to act
                                                                                       act as the stoog

12           while carrying out the ministerial acts of foreclosure    conclusion—knowing that they are no
                                                        foreclosure to conclusion--lcnowing
13
             entitled to act in that manner. DEFENDANTS, and others alleged to be seeking ownership, hav
                                                                                                     l
14
             and     attempting to
             and are attempting  to conduct   voidTrustee's
                                    conductaa void                based on
                                                   Trustee's Sale based          intentionaland
                                                                        on their intentional      deliberat
                                                                                             and delibe
15
15

16
             ongoing misconduct.

17

18                                                      THE PARTIES

19
i9                  2.
                    2.      At
                            At all
                               all times
                                    times relevant  to this
                                           relevant to this action,
                                                            action, Plaintiff has owned
                                                                    Plaintiffhas   owned the   real propert
                                                                                          the real
20                                                                                      "Subjec
             commonly knownas
             commonly known as 12021
                               1.2021Guerin
                                      GuerinSt. UNIT104,
                                             St.UNIT      StudioCity
                                                     104,Studio       Ca. 91604
                                                                 City Ca.         (the "Subjec
                                                                           91604 (the
21
21
             Property").
22 I
22

                     3.      Plaintiff is informed
                             Plaintiff is  informed and
                                                    and believes
                                                         believes and   thereon alleges
                                                                   and thereon                 Defendant
                                                                                          thatDefendant
                                                                                 alleges that
23

24           NATIONSTAR MORTGAGE LLC.
             NATIONSTAR MORTGAGE LLC. ("NM")
                                      ("NM") is                in the County of Los
                                                      business in
                                             is doing business                      Angeles,
                                                                                Los Angeles,

25           State
             State of
                   of California,
                      California, and was
                                      was the
                                           the purported
                                                purported last  Mortgage Servicer
                                                           last Mortgage                          deceitfully
                                                                                      until itit deceitfully
                                                                         Servicer (up until
26                                                                                                    early
             changed its name
                         name to the current Mr. Cooper) of the rnortgages                        and early
                                                                mortgages herein and in late 2016 and
             changed its
227
  7 '

              COMPLAINT FOR 1. V10LAT10N                 PROFESSIONS CODE;    FRAUD; 3.
                                                                           2, FRAUD;
                                                                     CODE; 2,                       & 4,
                                                                                        NEGLIGENCE; &
                                                                                     3.NEGLIGENCE;    4, BREACH OF
                                                                                                         BREACH OF
28       i    COMPLAINT FOR 1, VIOLATION OF
                                         OF BUSINESS
                                            BUSINESS AND
                                                     AND PROFESSiONS

                                                                                                                Page 2
             CONTRACT
           Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 3 of 13 Page ID #:6




           2017, and again in or about March 2018 per agreement, agreed to undertake certain tasks for the
 1

 2         benefit of Plaintiff but have failed to do so as described below. Defendant Quality Loan Service
 3         Corporation ("QL") is the foreclosure
                                     foreclosure trustee rvith
                                                         with regard
                                                               regard to
                                                                      to the threatened foreclosure as to the
 4
           subject property and is using false documents and
                                                         and a false
                                                               false purported
                                                                     purported breach
                                                                               breach to
                                                                                      to pursue
                                                                                         pursue its
                                                                                                its trustee's
                                                                                                    trustee's
 5 1
           sale. QLdoes
           sale. QL doesbusiness
                         business in
                                   inthe
                                      theCounty
                                          Countyof
                                                 ofLos
                                                    LosAngeles,
                                                       Angeles, California
                                                                California and with
                                                                               with the knowledge
                                                                                        knowledge and
 6
 6~7   ~
           consent and direction of Defendant NM intentionally
                                                 intentionally and
                                                               and knowingly
                                                                   knowingly is
                                                                              is pursuing
                                                                                 pursuing aa trustee's sale

 s         against Plaintiff despite
           against Plaintiff                       know and
                             despite the fact they lcnow and are
                                                             are informed
                                                                 informed that
                                                                           that any
                                                                                any such sale is unlawful.
                                                                                              is unlawful.

 9                       Cooper ("C") is the party who just announced that foreclosure has begun and is
           Defendant Mr. Cooper
10
           the new name for NM (done in an attempt to disguise and shield their prior misconduct and bad
11
           reputation from consumers while still acting in conformity with their prior misconduct.).
12
12

13
                   4.      Plaintiff does not
                           Plaintiff does          the true
                                          not know the  true names, capacities, or basis
                                                             names, capacities,    basis for
                                                                                          for liability
                                                                                               liability of
14
           Defendants  sued herein
           Defendants sued  herein as
                                   as Does
                                      Does 11 through Does 100,
                                              through Does      inclusive, as
                                                           100, inclusive,    each fctitiously
                                                                           as each              named
                                                                                   fictitiously na,
15

           Defendant is in some manner
           Defendant is                liable to Plaintiff,
                                manner liable    Plaintiff, or claims some
                                                            or claims some right,
                                                                           right, title,    interest in the
                                                                                  title, or interest
16

17         Subject           Plaintiff will
                   Property. Plaintiff
           Subject Property.           will amend
                                            amend this
                                                  this Complaint                      names and ccapacities
                                                       Complaint to allege their true names
18
,8         when ascertained.
           when              Plaintiff is
                ascertained. Plaintiff  is informed
                                            informed and believes, and
                                                     and believes, and thereon
                                                                       thereon alleges,
                                                                               alleges, that    all relevant
                                                                                        that at all
19 I
                                   Complaint, each of
           times mentioned in this Complaint,      of the
                                                      the fictitiously        Defendants is
                                                           fictitiously named Defendants is responsible
                                                                                            responsible in
aim
20
           some
           some manner         injuries and damages
                       for the injuries
                manner for                  damages to Plaintiff
                                                       Plaintiff so alleged and that
                                                                 so alleged     that such  injuries and
                                                                                     such injuries
21

22
22         damages were proximately caused by such Defendants, and each of them.

23
                  5.      Plaintiff is informed
                          Plaintiff    informed and
                                                and believes, and thereon
                                                    believes, and thereon alleges,
                                                                          alleges, that
                                                                                   that at      times herein,
                                                                                        at all times
24

25
           mentioned, each of the Defendants was the agent, employee,         andlor joint venturer of the,
                                                            employee, servant and/or

26         remaining Defendants,and
           remaining Defendants, and each
                                     each of them, and
                                          of them,        doing the
                                                   and in doing              alleged herein
                                                                     things alleged
                                                                the things           herein below,
                                                                                             below, 1was

27

28         COMPLAINT FOR 1.           OF BUSINESS AND PROFESSIONS CODE; 2. FRAUD; 3.
                         1. VIOLATION OF                                             NEGLIGENCE; &
                                                                                  3. NEGLIGENCE; 82.4, BREACH OF
                                                                                                   4, BREACH

           CONTRACT                                                                                           Page '3
         Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 4 of 13 Page ID #:7




         acting within the course a.nd
                                  and scope
                                       scope of
                                             of such
                                                such agency,
                                                     agency, employment
                                                             emptoyment and/or
                                                                        and/or joint
                                                                               joint venture.
 i

 2
                 6.      At all times relevant
                                      relevant hereto Defendants,
                                                      Defendants, and
                                                                  and each
                                                                      each of them, and enbanced
                                                                                        enhanced by th
 3
         special
         special relationship
                 relationshipwhich  was created
                              which was createdby
                                                byDefendants'
                                                  Defendants'acts
                                                              actsinin agreeing
                                                                       agreeingtoto handle
                                                                                    handle Plaintiff
                                                                                           Plaintiff'
 4


 J       request for
         request             modification and to cease
                        loan modification
                 for a loan                      cease foreclosure  activity, and
                                                        foreclosure activity, and to provide
                                                                                     provide aa settlemen
                                                                                                 settlemen

         proposal for the dismissal of litigation
         proposal for                                return for
                                       litigation in return for Plaintiff
                                                                Plaintiff not pursuing     prepared lawsui
                                                                              pursuing its prepared
 6 I
 7
         based on Defendants prior bad acts, were required to exercise all of their duties towards 'Plaintif
 9
         with the appropriate
         with     appropriate care
                              care and skill and
                                   and skill and to
                                                  to protect
                                                      protect Plaintiff's
                                                              Plaintiff's interests
                                                                           interests with respect
                                                                                          respect to th
 9

         underlying loan
         underlying      transaction, any loan
                    loan transaction,      loan modification
                                                modification negotiations,
                                                             negotiations, potential
                                                                           potential legal proceeding
                                                                                     legal proceedi
10

11       between the
         between     parties and
                 the parties and Plaintiff's
                                  Plaintiffs property
                                              property itself.
                                                        itself. Moreover,   Plaintiff fizrther
                                                                 Moreover, Plaintiff   further alleges,
                                                                                               alleges, that

12       Defendants, and each of them, through a collective
         Defendants, and                                    criminal enterprise,
                                                 collective criminal enterprise, failed
                                                                                 failed to adhere to th
13
         standards
         standards of care required
                           required of
                                    of them   andintentionally
                                        them and  intentionally disregarded
                                                                 disregarded such  standards reqiured
                                                                             such standards  required b
14
         contract
         contract and through California
                  and through California statutes
                                         statutes (e.g. 2924, 2932.5
                                                  (e.g. 2924, 2932.5 et seq.) making
                                                                     et seg.) making all  instruments,
                                                                                     all instrume
15

16
         notices of default, notices of trustee's sales and other such documents void as a matter of law.

17
                 7.     Plaintiff is informed and believes, and thereon alleges, that the Defendants herein
le
     ~
         and each of them, are named  in their
                               named in   their respective
                                                 respective purported             capacities only, based o
                                                            purported or putative capacities
19 I


20 i     Plaintiff's
         Plaintiff's claims
                     claims or
                            or assertions only, and are not to be taken as judicial admissions by Plaintiff o
                               assertions only,

21       any fact or facts in dispute in this action.
22

23               I/

24
                 ll
25

26

27

28        GOMPl.A1NT FOR
          COMPLAINT  FOR 1.
                         1. VIOLATION             AND PROFESSIONS CODE;
                            VIOLATION OF BUSINESS AND                   2, FRAUD; 3. NEGLIGENCE; & 4.
                                                                  CODE; 2.                         4, BREACH OF

         CONTRACT                                                                                           Page
     Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 5 of 13 Page ID #:8




 i


 2


 3


 4


 5

 6

 7

 8

 9

10

11

12

13
13


14                FIR.ST CAUSE OF ACTION: UNFAIR
                  FIRST                   UNFAIR BUSINESS PRACTICES & RICO
                                  (AGAINST ALL DEFENDANTS)
15
             8. Plaintiff re-alleges and incorporates
             8.Plaintiff                  incorporates by reference
                                                          reference all preceding
                                                                        preceding paragraphs
                                                                                  paragraphs as
                                                                                             as thc
                                                                                                 though
16
i6


17   fully set forth hereat.

18           9. In essence,
                   essence, In or about February
                               or about February 2018, per agreement                      knowing
                                                           agreement and per the law, and knowi
19
     that the
     that the subject
               subject property was not
                       property was  not ovemer occupied, and
                                          owner occupied,      under the
                                                           and under     threat of
                                                                     the threat of litigation
                                                                                    litigation frc
                                                                                                from
20
     Plaintiff, Defendants, agreed, in writing and orally, not to pursue any foreclosure
                                                                             foreclosure activity agail
                                                                                                  against
21
21


22
     the subject
         subject property
                 property until
                          until after      provided aareal,
                                after ititprovided     real,good
                                                             goodfaith,
                                                                   faith,reasonable
                                                                           reasonablefiiaancial
                                                                                       financial settleme
                                                                                                  settlement

23   proposal for fully resolving
     proposal           resolving Plaintiff's
                                  Plaintiffs pending,  but not
                                              pending, but not filed,
                                                               filed, lawsuit
                                                                       lawsuit and thereafter
                                                                                    thereafter engaging in
24
     good faith negotiations to see if all could be resolved . That complaint at issue at that time de
                                                                                                    dealt
25
     with
     with NM
          NM & QL's
               QL's prior
                     prior bad   actsas
                            bad aets  astototheir
                                              theirhandling
                                                    handling of
                                                              ofloss
                                                                 lossmitigation
                                                                      mitigation and
                                                                                  and the   foreclosure
                                                                                       the foreclosi
26
     process as a whole. Additionally, although they indicated that they would, Defendants, and
                                                                                            and ea
                                                                                                each
27


28    COMPI,AINT FOR 1.
      COMPLAINT                      BUSINESS AND PROFESS1oNS
                     1. VIOLATION OF BUSINESS     PROFESSIONS CODE; 2. FRAUD; 3. NEGLIGENCE; & 4. BREACH OF
                                                                              3. NEGLIGENCE;

     CONTRACT                                                                                            Pager,
                                                                                                         Page
            Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 6 of 13 Page ID #:9




 1.i.        of them, instead of undertaking any promised good faith
                                                               faitb review, failed to do any review without
                                                                                                     witho

 2                                              of Defendants
             any valid reason. These activities of Defendants were so prevalent and improper
                                                                                    improper that Defenda
                                                                                                  Defendant
 3          NM
            NM had to change its name to C
                                         C in
                                            in an
                                                an attempt
                                                    attempt to
                                                             to cover
                                                                 cover up
                                                                       up for
                                                                           for its
                                                                                itsprior
                                                                                    prior misconduct
                                                                                          misconduct with
                                                                                                     with t]
                                                                                                          the
 4
                               of deceiving
            specific intention of deceiving consumers.
                                            consumers. The
                                                       The fact
                                                           fact that
                                                                 that Defenda.nts
                                                                      Defendants are still engaged in the san
                                                                                                          same
 5
            bad acts establishes that the name change alone to C was an unfair business
                                                                               business practice designed to
 6

 7
                   Defendants and permit them
            shield Defendants            them to
                                               to engage
                                                   engage in
                                                           in Aarther
                                                              further unlawful
                                                                      unlawful and illegal
                                                                                   illegal foreclosure
                                                                                            foreclosure acts.

 88         Plaintiff believes that the misconduct, and multiple acts of
                                                                      of same, also constitutes    Rico viol
                                                                                    constitutes aa Rico violation
 9          jentitling
              entitlingPlaintiff
                       Plaintiffto  all of
                                 to all    the remedies available under
                                        of the                    under that statute.
lc
10
                    10.        Contrary
                               Contrary to the agreement
                                               agreement of the parties      to the
                                                                        and to
                                                                parties and      theexpress   representations c
                                                                                     express representations
11
                           isI fi.Irther
            Defendants and in
            Defendants                   badfaith
                               further bad   faithwithout     priornotice,
                                                          anyprior
                                                  withoutany        notice,on
                                                                            on or about March
                                                                               or about March 1, 2019
                                                                                              1, 201
12

13
            Defendants
            Defendants QL & C notified
                               notified Plaintiff
                                        Plaintiff that   Notice of
                                                   thataaNotice                    had been
                                                                of Default ("NOD") had       fiiedand
                                                                                       been filed  andthat
                                                                                                       ft

14          the foreclosure process had been restarted.
                foreclosure process                          actions, without
                                                        Such actions,
                                             restarted. Such          without notice    warning, were iin
                                                                              notiee or warning,
15                                                                                              behalf cof
                                                                                        made on behalf
                                                                        representations made
            direct violation of
            direct violation of the agreement
                                    agreement of the
                                                  the parties, of the
                                                      parties, of  the representations
16
16
            Defendants in or about
                             about Februaty
                                   February2018
                                            2018that
                                                 thatno  foreclosureactivity
                                                      noforeclosure          wouldcommence
                                                                     activitywould commencewith
                                                                                            withregaY
                                                                                                 regard
17
            to the
               the property
                   property (in consideration    Plaintiff not pursuing
                                consideration of Plaintiff     pursuing its prepared     provided to N
                                                                            prepared and provided    NM
18

19
             lawsuit refereneing prior
             lawsuit referencing prior the prior misconduct    Defendants NM
                                                 misconduct of Defendants                 also urdaw:
                                                                          NM & QL) and is also unlawful

20      I dual
          dual tracking
                tracking and
                         and foreclosure
                              foreclosure misconduct     constituting foreclosure
                                          misconduct as constituting              activity during
                                                                      foreclosure activity during tthe
21
             pendency of ongoing
             pendency of ongoing loss
                                 loss mitigation.
                                      mitigation. As   therewere
                                                   Asthere   werespecific                    made by
                                                                             representations made
                                                                   specificrepresentations
22
             Defendants, it is clear that Defendants, and each of them acted knowingly and with the intent to
             Defendants,
23      I


             harm Plaintiffs, like Plaintiff
                                   Plaintiff in
                                             in the   instant. Plaintiff
                                                 the instant.  Plaintiff is   infoimed and
                                                                          is informed      believesarld
                                                                                       and believes and thereon
                                                                                                        thereon alle€
                                                                                                                alleges
24

25           that Defendants
             that            believe that
                  Defendants believe                   persistent enough
                                      that if they are persistent           continuing with
                                                                  enough in continuing with their unlawful,
                                                                                            their un

26           foreclosure practices that
             foreclosure practices  that that  will ultimately
                                          that will            financiallybenefit
                                                    ultimatelyfinancially  benefitthem.  That is why the name
                                                                                   them. That
27

28           COMPLA]NT FOR 1. VIOLATION OF BUSINESS AND PROFESSIONS CODE; 2. FRAUD; 3.
             COMPLAINT FOR                                                             NEGLIGENCE; & 4. BREACH OF
                                                                                    3. NEGLIGENCE;


             CONTRACT                                                                                            Page 6
       Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 7 of 13 Page ID #:10




 1
        change to C (appropriate for
                  C(appropriate   for this
                                       thiscorrupt
                                            corrupt enterprise)
                                                    enterprise) is
                                                                is so
                                                                   so cynical.
                                                                      cynical. A maneuver
                                                                                 maneuver to
                                                                                          to further
                                                                                             further decei
                                                                                                     deceive
 2      the consumers and financially benefit big and corrupt institutions.
  3             11.
                11.     Defendants, and each of them, further engaged in improper and illegal conduct by
 4
        falsely promisi.ng
                promising Plaintiff
                           Plaintiff that
                                     that they
                                           they would
                                                would accept
                                                      accept and fairly review
                                                             and fairly review his request for
                                                                               his request for a lo
                                                                                                 loan
 5
        rnodification.Such
        modification.  Suchstatements
                            statementson
                                       onthe
                                          thepart
                                             part of
                                                  of Defendants,
                                                     Defendants,and
                                                                 andeach
                                                                     each of
                                                                          of them,
                                                                             them, were
                                                                                   were false
                                                                                        false aand
 66
 7
       untrue. Defendants, despite a negotiated agreement, failed to provide Plaintiff with the promis
                                                                                                promised

 8     review
       review and
              and took every action to indicate
                  took every           indicate they did not intend to provide Plaintiff with any such
                                                                                                  su

 9     I opportunity.
         opportunity.
10

11
11             12.
               12.      As a direct
                             direct and proximate result
                                    and proximate result of the
                                                            the unfair business practices
                                                                unfair business practices of thc aabove
                                                                                          of the

12                           a.nd each
       specified Defendants, and  each of
                                       of them,
                                          them, as
                                                as herein alleged, Plaintiff has incurred damages in that
                                                          alleged, Plaintiff
13 I
13
        Plaintiff's real property isisatatrisk     beinglost
                                                ofbeing
                                           riskof        lostto
                                                              to foreclosure
                                                                  foreclosure at
                                                                              at the
                                                                                 the hands
                                                                                     hands of the above
                                                                                           of the above speci
                                                                                                        specified
14 I
14
        Defendants, and each
        Defendants, and each of them, and by reason of which Plaintiff has had to expend
                             of them,                                                    monies to
                                                                                  expend monies
15

16
                                   of his
       attempt to prevent the loss of     home by
                                      his home by hiring
                                                  hiring counsel     experts and
                                                         counsel and experts and has
                                                                                 has been  forced to
                                                                                     been forced   to Ipay

1~
17                    improper fees and costs purportedly
                  and improper
        excessive and                         purportedly imposed byDefendants.
                                                           imposedby Defendants. Moreover, by reason
                                                                                              rea

1e
18                                 them, Plaintiff
           Defendants, and each of them,
        of Defendants,                             has suffered
                                         Plaintiff has suffered extreme emotional distress. Further, by
                                                                extreme emotional
19
                                                 misrepresentations, Plaintiff
                                      Defendants misrepresentations,
        the delays occasioned through Defendants                     Plaintiff has lost the opportuni
                                                                                            opportunity
20
           have his
        to have his claims
                     claims already  adjudicated, has
                            already adjudicated,       lost the
                                                  has lost       opportunity and market to
                                                             theopportzlnity            to dispose
                                                                                            dispose of
                                                                                                    of1.his
21
21

22      property at a profit and other such damages and lost opportunities according to proof.

23
                13. Unless
                13.  Unlessthis
                             thisCourt          immediate action
                                         takesiznmediate
                                  Courttakes                      Plaintiff wi11
                                                           actionPlaintiff   will be irreparably
                                                                                      irreparably iinjured.
24
        Plaintiff,                       military veteran
                             citizen and military
                      senior citizen
        Plaintiff, aa senior                      veteran will          property if this
                                                               lose his property
                                                          will lose                       injunction is
                                                                                    this injunetion     not
                                                                                                     is nc
25

26      granted. Thus, in light of
                                of the threat of
                                   the threat    irreparable damage,
                                              ofirreparable          Plaintiff requests
                                                             damage, Plaintiff requeststhat
                                                                                        thatthe
                                                                                             theCourt enjoin
                                                                                                Courtenj oi
27

28      COMPLAINT FOR 1. VIOLATION OF BUSINESS AND PROFESSIONS CODE; 2. FRAUD; 3.
        COMPLA[NT                                                                               4. BREACH OF
                                                                               3, NEGLIGENCE; & 4.


        CONTRACT
        CONTRACT                                                                                           Pago
                                                                                                           Page 7
       Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 8 of 13 Page ID #:11




        Defendants, and
        Defendants,     each
                      and    of them,
                          each  of them,
                                      fromfrom  conducting
                                            conducting       any trustee's
                                                       any trustee's        sale
                                                                     sale with    withtoregard
                                                                               regard           to Plaintiff
                                                                                          Plaintiff's
1
1


 2      property and
        property  andtotoexamine
                           examine
                                 thethe general
                                     general     foreclosure
                                             foreclosure       practices
                                                         practices        of Defendant's
                                                                   of Defendant's NM, C &NM,
                                                                                          QL C&
                                                                                             and QL
                                                                                                 anyand an,
 3 '
 3      of its successor's
           its successor's in in interest.
                               interest.    In light
                                         In light    of Defendants,
                                                  of Defendants,      and of
                                                                 and each each
                                                                             their,ofdisregard
                                                                                      their, disregard   for of
                                                                                                for the law  the law o
 4
        this State,
             State,Plaintiff
                    Plaintiffrequests
                              requeststhatthat Defendants,
                                            Defendants,     and of
                                                        and each each of be
                                                                   them, them,  be enjoined
                                                                            enjoined        from undertaking
                                                                                     from undertaking any    an.
 5
        further  trustee's
        further trustee's   sales
                          sales in in California.
                                   California. The The
                                                    namena.me
                                                          changeehange
                                                                 alone toalone
                                                                           C is to C is enough
                                                                                 enough         to asuggest
                                                                                        to suggest
 6

 -,
 -7 eontinuing
     continuing criminal enterprisetotofinancially
                criminal enterprise      financially benefit
                                                   benefit    frorn
                                                           from     unlawful
                                                                 unlawful     foreclosures.
                                                                          foreclosures.      As De
                                                                                        As Defendants

 e      have  engaged
        have engaged in in multiple
                         multiple actsacts of misconduct,
                                       of misconduct,       Plaintiff
                                                      Plaintiff is alsoisentitled
                                                                          also entitled   tothe
                                                                                  to all of  all of the r
                                                                                                 remedies
 B9
        available  underthe
        available under   the Rico
                            Rico    statutes.
                                 statutes.
10
10


11
11

12
12

                                     SECOND CAUSE OF ACTION-FRAUD
13
13


14
14
                              (AGAINST NATIONSTAR &
                                                  & MR COOPER ONL
                                                              ONLY)
                                                                  S')
15
15


16
16             14,
               14.     Plaintiff
                       Plaintiff re-alleges  andincorporates
                                 re-alleges and   incorporates
                                                             by by  reference
                                                                reference      all preceding
                                                                          all preceding       paragraphs
                                                                                        paragraphs as
17
17
        though  fullyset
        though fully  setforth
                          forthherein.
                                herein.
18
18
               15.     in essence, per
                       ln essence,  per  agreement,
                                       agreement,     written
                                                  written     and oral,
                                                          and oral, in or in or about
                                                                          about       FEB Defendants
                                                                                 FEB 2018, 2018, Defenc
19
19


20
20
        agreed  andrepresented
        agreed and   represented   through
                               through their their
                                              agentsagents  including,
                                                     including, but notbut not limited
                                                                        limited         to the attomeys
                                                                                to the attorneys who

21
21      would havebeen
        would have beenhandling
                         handling
                                thethe prior
                                    prior    pending
                                          pending and and provided,
                                                      provided,       but
                                                                but not    not litigation
                                                                        filed,  filed, litigation
                                                                                            (arising(arising
                                                                                                      from i
22
22
        the prior misconduct
        the prior misconductofofDefendants
                                 Defendants    related
                                           related     to their
                                                   to their priorprior znishandling
                                                                  mishandling of lossofmitigation
                                                                                        loss mitigation
                                                                                                  and
23
23
        foreclosure  process)
        foreclosure process) andand  acting
                                 acting     as the
                                        as the  onlyonly commurucation
                                                     communication mode,mode,  andthe
                                                                         and from   fTom  the agree
                                                                                      agreements
24
24
        entered  intoby
        entered into  byNM,
                         NM,agreed
                             agreed  and
                                   and    promised,
                                       promised,      orally
                                                 orally      and
                                                        and in   in writing
                                                               writing       as follows:
                                                                       as follows:
25
25


26
26
                         A. In return  for plaintiff
                               return for  plaintiff not
                                                     notfiling
                                                         filingthe
                                                                thelawsuit
                                                                    lawsuitoror pursuing
                                                                              pursuing thethe legal
                                                                                           legal     action
                                                                                                 action which

27
27


28
28      COMPLAINT FOR
                  FOR1.
                      1.VIOLATION
                        VIOLATION OF
                                  OF BUSINESS
                                     BUSINESSAND
                                              ANDPROFESSIONS
                                                  PROFESSIONS  CODE;
                                                             CODE;     2. FRAUD;
                                                                   2. FRAUD;     3. NEGLIGENCE;
                                                                             3. NEGLIGENCE;      & 4. BREACH
                                                                                            & 4. BREACH  OF OF

        CONTRACT
        CONTRACT                                                                                       Page
                                                                                                       Page
         Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 9 of 13 Page ID #:12




           was pending, which had been submitted to NM for
          Iwas                                         for review,
                                                           review, and which asserted
                                                                             asserted claims related to
 1

 2       IDefendants
          Defendantsclear
                     clear and
                           and obvious
                               obvious misconduct,
                                       misconduct, Defendant,
                                                   Defendant, agreed
                                                               agreed and
                                                                      and asserted,
                                                                          asserted, that
                                                                                    that in return
                                                                                            return for
 3                                            lawsuit nor
              Plaintiff not filing the prior lawsuit  nor seeking
                                                          seeking relief, Defendants would not pursue any fui
                                                                                                          further
 4
              foreclosure activity against plaintiffs  property until after it provided a reasonable, good faith and
                                           plaintiff's property
 5
              comprehensive financial
              comprehensive fznancialsettlement
                                      settlement proposal
                                                 proposal for
                                                           for the
                                                                the full
                                                                    full resolution
                                                                         resolution of
                                                                                    of the then pending
                                                                                                pending lawsuit
 6
 7
              (which in and
              (which    and of
                             ofitsclf
                                 itselfsought
                                        soughtloss
                                                lossmitigation)
                                                     mitigation)and
                                                                 andsuc.h
                                                                     such settlement
                                                                           settlement discussions
                                                                                       discussions had
                                                                                                   had been

 8            exhausted. Moreover,
                         Moreover, prior to March 2018, there were several further false
                                                                                   false promises
                                                                                         promises offered by
 9            NM through its
                         its representatives,  TO UNDERTAKE
                              representatives, TO UNDERTAKE A
                                                            A FORECLOSURE
                                                              FORECLOSURE REVIEW
                                                                          REVIEW IN GO(
                                                                                    GOOD
lo
                                                                                                    subject
              FAITH despite defendants obviously never intending to do so and never doing so. These subj
11
              comments were false,
              comments were false, knowingly
                                   knowingly false,                                 Plaintiff would rely on,
                                             false, offered with the intention that Plaintiff
12


13
                                                        pursuing the pending lawsuit and going away and that
              such representations and by Plaintiff not pursuing

14                                                be able to misappropriate a property that they believed had
              Defendants, and each of them, would be
15
         Iequity
           equityor
                  or future
                     future equity. Defendants, and
                            equity. Defendants, and each
                                                    each of them,   intentionally lied
                                                             them, intentionally           Plaintiff and
                                                                                  lied to Plaintiff
16
              specifically intended that
              specifically intended                                                  detriment. They are moving
                                    that Plaintiff rely on the false promises to his detriment.
17
              forward
              forward with the trustee's sale without having
                                         sale without having engaged
                                                             engaged or offered     offers of
                                                                        offered any offers    settlement and
                                                                                           of settlement
18

19
              even doing so further without any prior notice evidencing a further bad faith intention.

20                   16.      Plaintiff relied on the false representations offered by Defendants, by and through
21
                                            did not
              their agents and counsel, and did not file
                                                     file the   prior lawsuit
                                                           the prior   lawsuit in
                                                                                in reliatrce on same
                                                                                    reliance on  same thereby
                                                                                                       thereby havini
                                                                                                               having
22   I
              been delayed the opportunity to have its claims adjudicated prior to Defendant seeking a trustee's
                                                                                                       trustee'
23   I


              sale now (Notice of which
                                  which was
                                        was just   received from
                                             just received  from the  Trustee), nor
                                                                  the Trustee), nor the
                                                                                     the opportunity
                                                                                          opportunity to sell
                                                                                                         sell thi
                                                                                                               the
24


25            subject propertyatat aa time the
              subject property                  real property
                                           the real           market was
                                                     property market was in aa better   state, all
                                                                                better state,   all totoPlaintiff
                                                                                                         Plaintiff's,
                                                                                                                   :

26            detriment. Plaintiff's
                         Plaintiff's reliance was reasonable
                                     reliance was reasonable and                                            their
                                                             and Defendants intended that Plaintiff rely on thei
27

28       II   COMPLAINT FOR 1.              BUSINESS AND PROFESSIONS
                            1. VIOLATION OF BUSINESS     PROFESSIONS CODE;           3. NEGLIGENCE;
                                                                     CODE; 2. FRAUD; 3.               4. BREACH OF
                                                                                        NEGLIGENCE; & 4.


              CONTRACT                                                                                          Page 9
      Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 10 of 13 Page ID #:13




       further false promises so that the lawsuit and claims would not be pursued, Defendants would not
 1

 2     incur large sums
                   sum.s of
                         of legal
                             legal costs
                                   costs and
                                         and so
                                             so that
                                                that Defendant
                                                     Defendant could
                                                               could move
                                                                     move forward
                                                                          forward with
                                                                                  with the
                                                                                       the trustee's
                                                                                           trustee's sale

 3     against a valuable property with equity
       against                          equity without providing Plaintiff the opportunity
                                                                               opportunity to settle its
 4
       lawsuit nor without providing the loss
       lawsuit                           loss mitigation
                                              mitigation that was promised.
                                                                  promised. Further
                                                                            Further the name
                                                                                        name chai
                                                                                             change
 5
       from NM to C i.s
                    is further  evidence of Defendants,
                        further evidence    Defendants, and
                                                        and each
                                                            each of
                                                                 of their, efforts
                                                                           efforts to engage in furt
                                                                                                further
 fi


 7i
       mi sconduct--evidencing aa further malicious intent.
       misconduct—evidencing




                       17.
                       17. As
                           As aa direct   and proximate
                                  direct and   proximate result
                                                         result of
                                                                of the
                                                                    the fraud
                                                                         fraud of
                                                                                ofthe
                                                                                   theabove
                                                                                       abovespecifie,
                                                                                             specified

       Defendarlts, and each
       Defendants, and  each of
                             of them,
                                them, as
                                      as herein
                                         herein alleged,
                                                alleged, Plaintiff has incurred
                                                         Plaintiff has  incurred damages inthat
                                                                                 damagesin  that Plaintiffs
                                                                                                 Plaintiff

       real property and home is at risk of
                                         of being
                                            being lost to foreclosure
                                                          foreclosure at the hands of the above specifie,
                                                                                                specified

       Defendants, Plaintiffhas
       Defendants, Plaintiff has lost
                                 lost the ability to
                                      the ability    recover damages
                                                  to recover damages on                          with
                                                                                   lawsuit along wi
                                                                     on its prior lawsuit
14 '
       interest on such a recovery, Plaintiff has had to expend monies to attempt to prevent the loss of
       interest on
15 I


16
                                                                                                fees
       his home by hiring counsel and experts and has been forced to pay excessive and improper fee

17 '   and
       and costs
           costs imposed
                  imposed by                 Plaintiff has
                             Defendants, and Plaintiff
                          by Defendants,               has lost
                                                            lost potential
                                                                  potential profits.
                                                                             profits. Additionally,
                                                                                      Additionally, th
                                                                                                    the
18
       improper actions undertaken
       improper actions            by Defendants,
                        undertaken by Defendants,and
                                                  andeach
                                                      eachof
                                                           of them,  so confused
                                                               them, so confused title
                                                                                  title to
                                                                                        to Plaintiff
19
       property as to prejudice
       property as                  ability to cure
                      prejudice his ability    cure the
                                                     the alleged  defaults claimed
                                                          alleged defaults claimed by defendants
                                                                                      defendants and to
20
       prematurely put him in a recorded default position on multiple occasions. Moreover, by reason of
21


22
       Defendants' actions, Plaintiff has lost
                            Plaintiff has  lost money and opportunity in the real estate market. Plaintiff
                                                                                                 Plaini

23     was notified in early March 2019, that contrarytotoall
                                         that contrary     allofofthe
                                                                    theabove
                                                                         above promises, and without
24
       performing in anv
                     anyresqect,            had
                                  thatit ithad
                         respect,that            reinitiated
                                               reinitiated    foreclosure
                                                           foreclosure    activity
                                                                       activitv andand were pursuing a
25
        trustee's
        trustee's sale.  Damagesare
                   sale. Damages arebelieved
                                    believed to
                                             to exceed
                                                exceed $10,000,000.
                                                       $10,000,000.
26


27


28                    1. VIOLATION OF BUSINESS AND PROFESSIONS CODE; 2. FRAUD; 3.
        COMPLAINT FOR 1.                                                       3. NEGLIGENCE;
                                                                                  NEGLIGENCE; & 4. BREACH OF


        CONTRACT                                                                                         Page 10
       Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 11 of 13 Page ID #:14




 1
                    18.
                    18.        Defendants' actions were done with evil intent, ill will and malice and with the
 2
           Iintention
             intentionto
                       to damage
                          damage Plaintiff
                                 Plaintiff and witb the specific
                                           and with     specific intent
                                                                 intent of making false promises to Plaintiff iin
  Z

           return for misappropriating plaintiff's property and
                                       plaintiff's property and just
                                                                 just saving  monies in
                                                                       saving monies  in having
                                                                                         having to
                                                                                                 topay
                                                                                                   payout
                                                                                                       outle4
                                                                                                           legal
  4

  5         fees and other costs. In light of
                                           of Defendants
                                              Defendants complete failure
                                                                  failure to
                                                                          to do
                                                                             do what it has promised and to

  6         proceed        foreclosure sale without notice after trying to disguise
            proceed with a foreelosure                                     disguise their bad faith actions by

            changing their name is further direct evidence of malice. ln light of same, Plaintiff is entitled to
                                                              malice. In
  $
           an award of punitive damages according to proof at trial.
  9

10

11
                                     THIRD CAUSE OF ACTION-NEGLIGENCE
12

13                                         (AGAINST ALL DEFENDANTS)
14

15                  19.
                    19.       Plaintiff re-alleges
                              Plaintiff re-alleges and incorporates     reference all
                                                        incorporates by reference all preceding
                                                                                       preceding paragraphs
                                                                                                  paragraphs as

:L'o        though fully set forth herein.
17


1s                  20.         Per
                                Per conduct
                                    conduct and agreement Defendantsowed
                                                agreement Defendants owedPlaintiff
                                                                         Plaintiffaa duty
                                                                                     duty of care to not,

19          undertake
            undertake any foreclosure activities without
                                                 without first providing reasonable and
                                                               providing reasonable and good
                                                                                        good faith fin
                                                                                                   financial
20 I
            settlement offers and thereafter
            settlement offers                attempting to
                                  thereafter attempting    negotiate a final
                                                        to negotiate   final reaolution  of Plaintiff's prior
                                                                              resolution o£
21
            provided claims. Defendants
            provided claims.             breached their
                             llefendants breached their duties
                                                        duties by initiating
                                                                  initiating Foreelosure activities without
                                                                             Foreclosure activities u
22     I
            doing what they were obligated to do and also while Loss mitigation was still pending.
23 '

24
                    21. As a proximate result of the negligence, Plaintiff has suffered damages according t
                    21.
25
            proof at trial.
26

27

28          COMPLAINT FOR 1.
                          1. VIOLATION
                             VIOLATION OF
                                       OF BUSINESS
                                          BUSINESS AND PROFESSIONS
                                                       PROFESSIONS CODE;
                                                                   CODE; 2.                         4. BREACH OF
                                                                         Z. FRAUD; 3. NEGLIGENCE; & h.

            CONTRACT                                                                                         Page 11
                                                                                                                  1
      Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 12 of 13 Page ID #:15




 ,
                           FOURTH CAUSE OF ACTION—BREACH
                           k'OURTH         ACTION—BREACH OF
                                                         OF CONTRA.CT
                                                            CONTRACT
 2

 3                                      (AGAINST DEFENDANTS NM & C)
 4

                    Plaintiffre-alleges
              22. Plaintiff    re-allegesand
                                          andincorporates
                                               incorporatesby
                                                            byreference
                                                               referenceall
                                                                         allpreceding
                                                                             preceding paragraphs
                                                                                       paragraphs as thong
 5

 6
 F;    fully set forth herein.
 ~

             23.             about February
                       In or about February 2018,
                                            2018, per
                                                  per agxeement
                                                      agreement and
                                                                and per              knowing that th
                                                                    per the law, and knowing
 8
 a


 9
       subjeet property was not owner
       subject property               occupied, and under
                                owner occupied,     under the
                                                          the threat   oflitigation
                                                               threat of  litigation from
                                                                                      fromPlaintiff
                                                                                           Plaintiffan<
                                                                                                     an

10     having
       having been provided
                   provided a copy of  the unfiled
                                   of the  unfiled lawsuit,
                                                    lawsuit, Defendants, agreed, in writing and orally
                                                             Defendants, agreed,
11
              pursue any foreclosure activity against
       not to pursue                          against the subject
                                                          subject property until after
                                                                  property until after it provided
                                                                                          provided a rreal
12
       good faith, reasonable           settlement proposal
                   reasonable financial settlement proposal for                             pending, bu
                                                                                Plaintiffss pending,
                                                            for fully resolving Plaintiff
13
       not
       not filed,
           filed, lawsuit, and thereafter
                  lawsuit, and            engaginginingood
                               thereafter engaging     goodfaith  negotiations to
                                                            faith negotiations  to see
                                                                                   see if all
                                                                                          all could
                                                                                              could b
14

15 i   resolved. NM &
       resolved. NM & C further
                        further agreed
                                agreed to undertake   promised good
                                          undertake a promised good faith
                                                                    faith loss  mitigation review
                                                                           loss mitigation review.

16
16 I                                                         in that
                                                   Plaintiff in
       Defendants have received consideration from Plaintiff         Plaintiffdid
                                                                that Plaintiff did as
                                                                                   as agreed
                                                                                       agreedby
                                                                                             bynot
                                                                                                notfilinE
                                                                                                    filin
17
       the prior lawsuit and refraining  from pursuing
                             refraining from  pursuing relief  for its
                                                       relief for   its claims
                                                                         claimsand
                                                                                andnot  seekingtotodispose
                                                                                    notseeking              o
                                                                                                    disposeo~
18
       the property.
19

20
            24.
            24.                                                                              engagin
                    Defendants, and each of them, have breached the subject agreement by not engagii
21
        in settlement              prior to initiating
                      negotiations prior
           settlement negotiations                     foreclosure proceedings
                                            initiating foreclosure proceedings and
                                                                               and by
                                                                                   by not engaging in
22
22
       good faith loss mitigation review as agreed.
23

24
            25.        As a proximate                            each of
                                                             and each
                            proximate result of Defendants', and      of their
                                                                         their breach, Plaintiff has bee
                                                                               breach, Plaintiff
25
        damaged in a sum according to law.
26

27

28                                                                             3. NEGLIGENCE;
                                      BUSINESS AND PROFESSIONS CODE; 2. FRAUD; 3.
        COMPLAINT FOR 1. VIOLATION OF BUSINSSS
        COMPLAINT                                                                                  BREACH OF
                                                                                  NEGLIGENCE; & 4. BREACH

        CONTRACT                                                                                        Page 12
                                                                                                             1
     Case 2:19-cv-02891-CJC-AGR Document 1-1 Filed 04/15/19 Page 13 of 13 Page ID #:16




1
2
2

 3
                                            PRAYER FOR RELIEF
 4

 5
               WHEREFORE Plaintiff prays
               WHEREFORE Plaintiff prays for
                                          forthe
                                              thefollowing
                                                  following relief
                                                             relief as
                                                                     asreferenced   in each
                                                                        referenced in   each Cause
                                                                                             Cause co
 6
       Action as follows:
 7
 E~

 a
 8
              As to the First Cause
                              Cause of
                                    ofAction:
                                       Action:
 9
              1.For an
                    an injunction
                        injunction prevellting
                                   preventing and enjoining defendants from
                                                  enjoining defendants      conducting any
                                                                       from conducting any trustee'
                                                                                           trustee's
10
       sale against Plaintiff's
                    Plaintiff's property
                                property and
                                         and from
                                             from conducting
                                                  conducting any trustee's sales ininCalifornia
                                                                 trustee's sales      Californiaatata11:
                                                                                                     all:
11

12 I

13
13 I
              As to all
                    all causes of
                               of action
                                  action where applicable:
                                         where applicable:
14

15             2.    For Compensatory Damages in an amount to be determined by proof at trial;

16
16 ,           3.    For General Damages in an amount to be determined
                                                            deteimined by proof at trial;
17
               4.    For Attorney's Fees and Costs;
18
               5.    For Punitive Damages according to proof on the second cause of action;
19
               6.    For all applicable and available RICO damages;
20

21             7.     For any prejudgment or other interest according to law; and

22
22             8.    For such other and
                                    and further
                                        further relief
                                                relief that
                                                       that the Court deems just and proper.
                                                            the Cou.rt
23
               Dated:
               Dated: MARCH 6 , 2019
                      MARCH 6,  2019                      LAW OFFICES OF RICHARD HOFMAN
24

25                                              By:
                                                          RICHARD HOFMAN, Esq.
26
                                                          Attorney for Plaintiff
27

28     COMPi.AINT
       COMPLAINT FOR
                  FOR 1.
                      1.V10LATION
                         VIOLATION OF
                                   OF BUSINESS
                                      BUSINESS AND
                                               AND PROFESSIONS       Z. FRAUD;
                                                   PROFESSIONS CODE; 2,        3. NEGLIGENCE;
                                                                        FRAUD; 3. NEGLIGENCE; & 4. BREACH OF

       CONTRACT                                                                                         Page 13
